Citation Nr: 0635882	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received; and, if so, whether entitlement to service 
connection for the disability is established.  

2.  Entitlement to an increased (compensable) rating for 
scar, laceration residuals, palmer surface left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran had active military service from January 1968 to 
December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reopened the claim for service connection for PTSD and denied 
it on its merits, continued a noncompensable rating for scar, 
laceration residuals, palmer surface left hand, and denied 
service connection for Hepatitis C.  The veteran filed a 
notice of disagreement (NOD) in August 2001 with all three 
issues, and the RO issued a statement of the case (SOC) in 
September 2002 pertaining only to the first two issues. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2002 with all 
three issues.  The RO issued a Supplemental SOC (SSOC) in 
December 2002 and a corrected SOC in April 2004 as to all 
three issues.

By rating action of October 2005, the RO granted service 
connection for Hepatitis C with cirrhosis; this constitutes a 
full grant of the benefit sought on appeal.
 
As a final preliminary matter, the Board notes that in the 
April 2001 rating decision, the RO reopened the veteran's 
claim for service connection for PTSD, but denied the claim 
on the merits.  The Board points out, however, that 
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for PTSD is set forth 
below.  The claim for service connection for PTSD, on the 
merits, and the claim for an increased (compensable) rating 
for scar, laceration residuals, palmer surface left hand, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claim for 
service connection for PTSD has been accomplished.  

2.  In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; although the 
RO notified him of this denial later that month, the veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
December 1998 rating action is not cumulative or redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.  The December 1998 RO decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  Since the December 1998 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for PTSD, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for PTSD had previously been considered and denied 
in a December 1998 rating decision.  As the veteran did not 
appeal that decision, it is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The veteran sought to reopen his claim for service 
connection for PTSD in November 2000.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001.  
See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001).  Given the November 2000 date of the claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in December 1998.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the 1998 rating decision, there was no medical 
evidence of a confirmed diagnosis of PTSD and the veteran had 
provided no information, whether directly or in medical 
records, as to his claimed in service stressors.  As 
described in further detail below, however, evidence 
confirming a diagnosis of PTSD and descriptions of the 
veteran's claimed stressors has subsequently been obtained.  

In this case, the evidence added to the record since the 
final, unappealed December 1998 rating action includes: lay 
statements from family members attesting to the veteran's 
change in behavior upon his return from Vietnam, a July 2003 
letter from the veteran's treating counselor at the Vet 
Center in Rochester, New York, providing a diagnosis of PTSD 
related to service, Rochester Vet Center Records dated from 
November 2003 to May 2004 for ongoing treatment of PTSD, VA 
outpatient treatment records dated from September 2005 to 
April 2006 reflecting ongoing treatment for diagnosed PTSD to 
include November and December 2005 VA examinations in which 
the veteran indicated his stressors to include (1) being 
subject to rocket attacks while transporting and placing 
generators at Hill 27, at An Hoa, and at Da Nang which caused 
him to be afraid; (2) assisting with removing the wounded 
from helicopters; (3) witnessing wounded and dead service 
members which depressed him; and (4) escorting members of the 
medical corps to Vietnamese villages where he witnessed a 
Vietnamese kid shot to death because he was holding hand 
grenades, and a December 2005 VA examination report with a VA 
opinion that the veteran has PTSD related to his combat 
experience in service.
 
The Board finds that the medical evidence associated with the 
claims file since December 1998 -specifically, the post 
service VA medical records, to include the November and 
December 2005 VA examination report-constitutes new and 
material evidence to reopen the claim.  This evidence is 
"new," in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that 
this evidence is "material" for the purpose of reopening the 
claim, as it reflects a diagnosis of PTSD related to service 
and information as to alleged stressors.  No such evidence 
was of record at the time of the prior denial.  While this 
evidence does not constitute verification of an alleged 
stressor sufficient to support the diagnosis of PTSD, the 
Board emphasizes that, under the pre-August 29, 2001 
standard, to reopen a claim for service connection, the 
additional evidence need only, at a minimum, contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince VA to alter its decision.  See 
Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus 
finds that this new evidence is so significant that it must 
be considered to fairly decide the merits of the claim for 
service connection for PTSD. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.   See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.


REMAND

As correctly pointed out by the veteran's representative, and 
after a review of the claims file, the Board finds that, 
after the RO's issuance of the April 2004 corrected SOC, but 
prior to the RO's certification of the appeal to the Board in 
August 2006, the RO received the reports of November 2005 and 
December 2005 VA PTSD examinations, a May 2004 VA scar 
examination, Social Security disability records, and 
additional VA medical records that are relevant to the issues 
on appeal. However, the claims file does not reflect that the 
RO has considered this evidence.

Under these circumstances, the Board has no alternative but 
to remand these matters for RO consideration of the 
additional evidence received, in the first instance, and to 
issue a supplemental SOC (SSOC)) reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2005).

Additionally, in light of the duties imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations, the Board finds that all action needed to fairly 
adjudicate each of the claims on appeal has not been 
accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The Board notes that, although the record contains some duty 
to assist letters, it does not include correspondence that 
adequately addresses the VCAA duties to notify and assist in 
regards to the claim for service connection for PTSD and the 
claim for an increased (compensable) rating for scar, 
laceration residuals, palmer surface left hand-or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The notice to the veteran 
must also meet the requirements of the recent decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), with 
respect to the five elements of a claim for service 
connection and rating claims, as appropriate.

The Board also finds that further development is needed 
before the claim for service connection for PTSD is 
adjudicated on the merits.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2006).

In a July 2003 letter, a VA Vet Center counselor assessed the 
veteran as having PTSD.  On VA examination in December 2005, 
a VA psychologist assessed the veteran as having PTSD, 
chronic and severe.  The record also includes a February 2006 
diagnosis of PTSD from a VA psychiatrist at the Rochester 
OPC.   Even though the veteran has been diagnosed with PTSD, 
further RO action is needed to ascertain whether there is 
credible supporting evidence that (a) claimed in-service 
stressor(s) occurred, and, if so, whether there is a medical 
link between any corroborated stressor(s) and the veteran's 
current diagnosis of PTSD.

The veteran's claimed stressors for his PTSD include: (1) 
being subject to rocket  attacks while transporting and 
placing generators at Hill 27, An Hoa, and Da Nang which 
caused him to be afraid; (2) assisting with removing the 
wounded from helicopters; (3) witnessing wounded and dead 
service members which depressed him; and (4) escorting 
members of the medical corps to Vietnamese villages where he 
witnessed a Vietnamese kid shot to death because he was 
holding hand grenades.  The Board notes, however, that the 
veteran has not provided any dates or approximate dates as to 
these claimed stressors.  

The RO provided the veteran a letter in March 2004 with a 
PTSD questionnaire requesting specific information concerning 
his alleged in-service stressors.  The veteran does not 
appear to have responded to this request.  As such, an 
attempt by the RO to corroborate the events claimed by the 
veteran as stressors with the U.S. Army and Joint Services 
Records Research Center (JSRRC) has not been undertaken.  The 
Board believes that a further effort by the RO to develop the  
veteran's claimed stressors is indicated.  

If the occurrence of any claimed in-service stressful 
experience(s) is/are corroborated, then the RO should 
schedule the veteran for a VA examination for the purpose of 
determining whether the corroborated in-service event(s) 
is/are sufficient to support a diagnosis of PTSD, before the 
claim for service connection of PTSD is considered on the 
merits.  The veteran is herein advised that, in keeping with 
VA's duty to assist, the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.

In addition, during an October 1978 VA psychiatric 
examination, the veteran indicated that after service he 
became depressed with thoughts of suicide so in 1971 he went 
to Strong Memorial Hospital which referred him to Rochester 
General Hospital.  In a September 1982 VA social work record, 
he  indicated that he received psychiatric treatment at the 
Genesee Mental Health Center and at the Rochester Mental 
Health Center in 1971 and 1972.  During a December 2005 VA 
PTSD examination, he reported being admitted to the intensive 
care unit at Genesee Hospital in Rochester, New York in the 
late 1970s after a suicide attempt, with subsequent 
outpatient psychotherapy.  No attempt has been made to obtain 
these records and 38 C.F.R. § 3.159(c) (2006) requires that 
such assistance be provided to the veteran.   

The Board also notes that while the claims file contains some 
VA outpatient records from the Vet Outreach Center from 
October 1989 to December 1990; the Rochester Vet Center from 
July 2003 to May 2004; the Rochester OPC from April 2002 to 
April 2006; and some of the records from the 28 day program 
in December 2003 at the VA health care system (HCS) in 
Batavia, New York, many VA outpatient records are not 
associated with the claims folder.  Hence, prior to 
adjudicating the claim, the RO should obtain and associate 
with the claims file all outstanding VA records from 
immediately after the veteran's discharge in January 1971 to 
the present.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992)

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  Please note that in a September 2006 
facsimile, the veteran's representative 
provided a new home address for the 
veteran.  All correspondence should be 
sent to the veteran's new address. 

2.  The RO should request from the Vet 
Outreach Center in Rochester, New York; 
the Rochester Vet Center; the Rochester 
OPC; and the VA HCS in Batavia, New York, 
all outstanding records pertaining to the 
evaluation and/or treatment for PTSD, 
from January 1971 to the present.  In 
requesting these records, the RO should 
follow the procedures set forth in 38 
C.F.R. § 3.159 (2006) as regards 
requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed the VCAA, specifically as 
regards the claim for service connection 
for PTSD, to include a PTSD questionnaire 
to be completed by the veteran and for an 
increased (compensable) rating for scar, 
laceration residuals, palmer surface left 
hand.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate each 
of the claims.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  In this regard, the 
RO should specifically request that the 
veteran provide authorization to enable 
it to obtain the medical records from 
Strong Memorial Hospital, Rochester 
General Hospital and Mental Health 
Center, and Genesee Hospital and Mental 
Health Center as identified by the 
veteran in various documents noted above. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above. 

4.  The RO should instruct the veteran to 
clearly identify the stressors events he 
experienced in service.  He should be 
requested to provide more specific facts  
about the incidents he has described 
above, including the approximate dates, 
places and circumstances surrounding the 
stressor experiences he has set forth.  
The RO should inform the veteran that he 
needs to provide a specific time frame of 
no more than 60 days between March 1969 
and January 1970 as to when the claimed 
events in Vietnam occurred as the JSRRC 
cannot research longer time frames.  

The RO should review the claims file in 
its entirety and gather all recorded 
information describing the veteran's 
claimed inservice stressors.  If specific 
information (dates, location, and units 
involved) concerning the claimed 
stressors are received, attempt to verify 
these  experiences and/or rocket attacks 
through appropriate means, to include the 
JSRRC, the Marine Corps Historical Center 
and the Office of the Commandant of the 
Marine Corps.  To the extent feasible, a 
review should be undertaken of morning 
reports, battalion records, staff daily 
journals, unit histories, after actions 
reports, and operational reports-lessons 
learned, all for the purpose of obtaining 
data to confirm the existence of the  
veteran's inservice stressor(s).  

5.  If, and only if, any of the veteran's 
claimed stressors are verified, the RO 
should arrange for a VA examination, by a 
psychiatrist, to determine the existence 
and etiology of any currently manifested 
PTSD.  The veteran's entire claims file, 
to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions. 

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  A complete rationale for 
all opinions offered should be provided.

6.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD and the claim 
for an increased (compensable) rating for 
scar, laceration residuals, palmer 
surface left hand, in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes consideration of all evidence 
since the last SOC/SSOC, specifically it 
should include evidence not considered 
prior to the case being certified to the 
Board in August 2006.  Thereafter, the 
veteran and his representative should be 
afforded an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


